Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered August 23, 1972, convicting him of attempted possession of weapons and dangerous instruments and appliances, as a felony, upon a guilty plea, and sentencing him to an indeterminate term not to exceed four years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a five-year term of probation. As so modified, judgment affirmed. The ease is remanded to Criminal Term for the fixing of the terms of probation. In our opinion, under the circumstances of this case, the sentence imposed was inappropriate. Rabin, P. J., Hopkins, Munder, Martuscello and Christ, JJ., concur.